NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50398

                Plaintiff-Appellee,             D.C. No.
                                                2:17-cr-00203-DSF-17
 v.

ANTONIO ENRIQUE OROZCO, AKA El                  MEMORANDUM*
Sr,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                            Submitted October 6, 2020**
                               Pasadena, California

Before: M. SMITH and LEE, Circuit Judges, and CARDONE, *** District Judge.

      Appellant Antonio Enrique Orozco (Orozco) appeals from the final

judgment and commitment order. We have jurisdiction pursuant to 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
§ 1291, and we affirm. Because the parties are familiar with the facts, we do not

recount them here, except as necessary to provide context to our ruling.

      The parties dispute the applicable standard of review in this appeal.

However, we need not resolve this issue because even applying de novo review,

Orozco’s challenge fails. See Plascencia-Orozco, 852 F.3d 910, 916 (9th Cir.

2017) (avoiding the issue by applying the less deferential de novo review and

affirming the district court). This Court “will generally enforce the plain language

of a plea agreement if it is clear and unambiguous on its face.” United States v. Lo,

839 F.3d 777, 783 (9th Cir. 2016) (citation omitted). In other words, “[c]ourts

enforce the literal terms of a plea agreement, construing ambiguities in favor of the

defendant.” United States v. Ellis, 641 F.3d 411, 417 (9th Cir. 2011) (citing United

States v. Johnson, 187 F.3d 1129, 1134 (9th Cir. 1999); United States v. Quach,

302 F.3d 1096, 1100–01 (9th Cir. 2002)).

      We have reviewed the parties’ arguments and the record in this case. The

wording of the relevant provisions of the agreement are unambiguous, and all

parties have complied with their obligations under the agreement.

AFFIRMED.




                                          2